Citation Nr: 1205158	
Decision Date: 02/10/12    Archive Date: 02/23/12

DOCKET NO.  10-05 041	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUES

1.  Entitlement to an increased rating for service-connected lumbar spine disability, currently evaluated as 20 percent disabling; to include whether the January 2008 reduction to a noncompensable disability rating was proper.

2.  Entitlement to a total disability rating due to individual unemployability (TDIU)


REPRESENTATION

Veteran represented by:	Military Order of the Purple Heart of the U.S.A.


WITNESS AT HEARING ON APPEAL

Veteran



ATTORNEY FOR THE BOARD

K. K. Buckley, Associate Counsel

INTRODUCTION

The Veteran served on active duty in the United States Marine Corps from July 1995 to July 1997.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a January 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri, which reduced the assigned disability rating to a noncompensable evaluation.

In a rating decision dated January 2010, a 10 percent evaluation was assigned to the service-connected lumbar spine disability, effective from November 28, 2007.  In a December 2010 rating decision, a 20 percent evaluation was assigned from December 6, 2010.  The Veteran has not expressed satisfaction with the increased disability rating.  This case thus remains in appellate status.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (when a veteran is not granted the maximum benefit allowable under the VA Schedule for Rating Disabilities, the pending appeal as to that issue is not abrogated).

In April 2011, the Veteran presented sworn testimony during a videoconference hearing, which was chaired by the undersigned.  A transcript of the hearing has been associated with the Veteran's VA claims folder.  At the hearing, the Veteran submitted additional evidence directly to the Board.  The Veteran also submitted a written waiver of local consideration of this evidence at that time.  This waiver is contained in the VA claims folder.  See 38 C.F.R. §§ 19.9, 20.1304(c) (2011).

The January 2008 rating decision also denied entitlement to TDIU; the Veteran did not expressly disagree with that denial.  However, the Board notes that the Veteran has again alleged inability to retain employment due to his service-connected lumbar spine disability.  See the Veteran's statement dated April 2011; see also the April 2011 Board hearing transcript.  In Rice v. Shinseki, 22 Vet. App. 447 (2009), the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is now properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).

The issues on appeal are REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.  VA will notify the Veteran if further action on his part is required.


REMAND

The Veteran seeks entitlement to an increased rating for the service-connected lumbar spine disability.  As indicated above, he also asserts entitlement to TDIU.  After having carefully considered the matter, and for reasons expressed immediately below, the Board finds that the claims on appeal must be remanded for further development.

The Veteran was most recently afforded a VA examination in December 2010 as to his service-connected lumbar spine disability.  In an April 2011 statement, the Veteran indicated that his lumbar spine symptoms are worsening.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990) (VA's duty to assist includes the conduct of a contemporaneous medical examination, in particular where it is contended that a service-connected disability has become worse); see also Snuffer v. Gober, 10 Vet. App. 400 (1997) (a Veteran is entitled to a new VA examination where there is evidence that the condition has worsened since the last examination).

The Board has reviewed the December 2010 VA examination report (as well as the examination reports from September 2009 and December 2007), and observes that the VA examiner noted the Veteran's report of flare-up and muscle spasm symptomatology in the low back, but did not express opinions concerning whether there would be additional limits on functional ability on repeated use or during flare-ups and/or muscle spasms; nor provide an opinion concerning the overall functional impact of the lumbar spine disability on the Veteran; including on his ability to work.

Accordingly, the Board believes that a VA examination is needed to assess the Veteran's current lumbar spine symptomatology and to sufficiently address all pertinent disability factors set forth on 38 C.F.R. §§ 4.40 and 4.45, to include the extent of functional loss.

Moreover, the Veteran has repeatedly asserted that he experiences numbness to the "bilateral posterolateral gluteal and thigh area" due to his lumbar spine disability.  See, e.g., the Veteran's statement dated April 2011; see also the April 2011 Board hearing transcript.  The spine diagnostic rating criteria indicates that any neurological impairment associated with a service-connected spine disability should be granted a separate rating.  See 38 C.F.R. § 4.71a, DCs 5235-5243, Note (1).  In light of the medical evidence of neurological complaints, the Veteran should be afforded a neurological VA examination in conjunction with his VA spine examination.

Additionally, as noted above in the Introduction, the Veteran has raised a claim for TDIU.  In Rice, the Court held that a TDIU claim is part of an increased rating claim when such claim is raised by the record.  As such, the issue is properly before the Board.  See Rice, supra; see also VAOGCPREC 06-96, 61 Fed. Reg. 66749 (1996).  Critically, the Veteran has not received notice pursuant to the VCAA as it pertains to his recent claim for TDIU.  If, as here, the record has a procedural defect with respect to the notice required under the VCAA, this may not be cured by the Board.  See Disabled American Veterans v. Secretary of Veterans Affairs, 327 F.3d 1339 (Fed. Cir. 2003).  The Board therefore must remand the case to the agency of original jurisdiction because the record does not show that the Veteran was provided adequate notice under the VCAA and the Board is without authority to do so.

At the April 2011 Board hearing, the Veteran testified that he was previously denied disability benefits through the Social Security Administration.  See the April 2011 Board hearing transcript, pg. 11.  These records are potentially pertinent to his TDIU claim and should therefore be obtained for consideration in connection with the issues on appeal.  See Murincsak v. Derwinski, 2 Vet. App. 363 (1992) (VA's duty to assist includes obtaining records from SSA and giving appropriate consideration and weight in determining whether to award or deny VA disability compensation benefits).

Lastly, the Veteran testified that he continues to receive treatment for his service-connected lumbar spine disability at the VA medical center.  See the April 2011 Board hearing transcript, pg. 6.  The Board notes that the most recent VA treatment records contained in the claims folder are dated in December 2010.  Accordingly, the VBA should attempt to locate the Veteran's more recent VA treatment records as such records may be pertinent to the Veteran's current claims.

Accordingly, the case is REMANDED for the following action:

1. VBA should review the Veteran's claims folder and ensure that all notification and developmental action required by the VCAA is completed.  In particular, the RO should ensure that notification is provided to the Veteran regarding the requirements and development procedures necessary to substantiate a claim of TDIU.

2. VBA should contact the Veteran through his representative and request that he identify any outstanding medical examination and treatment records pertinent to his claims.  VBA should take appropriate steps to secure any outstanding VA treatment records dating from December 2010 to present as well as any additional medical records identified by the Veteran and associate them with the VA claims folder.

3. VBA should contact the SSA for the purpose of obtaining any records from that agency which pertain to the Veteran's claim for disability benefits.  Any records so obtained should be associated with the Veteran's VA claims folder.  All efforts by the RO to obtain the Veteran's SSA records, along with any notice that the records are unavailable, should be documented in the claims folder.

4. After the above records are obtained, to the extent available, the Veteran should be afforded an orthopedic and neurological VA examination for the purpose of determining the nature and extent of his service-connected lumbar spine disability.  The claims folder, including a copy of this Remand, must be made available to and reviewed by the examiner.  All indicated studies, including x-rays and range of motion testing of the low back in degrees, should be performed.

In reporting the results of the range of motion testing, the examiner should specifically identify any excursion of motion accompanied by pain.  The examiner should identify any objective evidence of pain and provide an assessment of the degree of severity of any pain.

The examiner should comment on whether the Veteran experiences unfavorable ankylosis of the entire spine or unfavorable ankylosis of the entire thoracolumbar spine.

The examiner should also report the number of incapacitating episodes that the Veteran has experienced as well as their duration in the past twelve months.  (NOTE:  For VA rating purposes, an incapacitating episode is a period of acute signs and symptoms due to intervertebral disc syndrome requiring bed rest prescribed by a physician and treatment by a physician).

The extent of any incoordination, weakened movement, and excess fatigability on use should be described by the examiner.  If feasible, the examiner should assess the additional functional impairment due to weakened movement, excess fatigability, or incoordination in terms of the degree of additional range of motion loss of the low back.

The examiner should also express an opinion concerning whether there would be additional limits of functional ability on repeated use or during flare-ups and muscle spasms; and, to the extent possible, provide an assessment of the functional impairment on repeated use or during flare-ups and/or muscle spasms.  If feasible, the examiner should assess the additional functional impairment on repeated use or during flare-ups and/or muscle spasms in terms of the degree of additional range of motion loss.

The examiner should specifically identify any evidence of neurological manifestations due to the service-connected low back disability.  Any functional impairment of the lower extremities due to the disc disease should be identified.  The examiner must identify the specific nerves, if any, involved and the degree of any impairment must be described as mild, moderate, moderately severe, or severe.

The examiner should also provide an opinion, with supporting rationale, concerning the overall functional impact of the lumbar spine disability including on the Veteran's ability to work.

The rationale for all opinions expressed by the VA examiner should also be provided.  If the examiner is unable to provide an opinion as to one of the questions posed, he should state the reasons therefore.

5. The Veteran must be advised of the importance of reporting to the scheduled VA examinations and of the possible adverse consequences, to include the denial of his claims, of failing to so report.  See 38 C.F.R. § 3.655 (2011).

6. Following any further development that VBA deems necessary, the Veteran's claims should then be readjudicated; in doing so, the RO should specifically consider whether a separate rating should be established for radiculopathy of the Veteran's lower extremities.  If the benefits sought on appeal remain denied, VBA should provide the Veteran and his representative with a supplemental statement of the case and allow an appropriate period of time for response.  The case should then be returned to the Board for further consideration, if otherwise in order.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  See Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).




_________________________________________________
L. M. Barnard
Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2011).

